Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT

Buckeye Partners, L.P.

One Greenway Plaza

Suite 600

Houston, Texas 77046

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Buckeye
Partners, L.P., a Delaware limited partnership (the “Partnership”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of LP Units attached hereto as Annex I (collectively, this “Agreement”), is made
as of the date set forth below between the Partnership and the Investor.

2. The Partnership represents and warrants that it has authorized the sale and
issuance to certain investors of up to an aggregate of
            (    ,    ,    ) units representing limited partnership interests in
the Partnership (the “LP Units”), for a purchase price of $            per LP
Unit (the “Purchase Price”).

3. The Partnership represents and warrants that the offering and sale of the LP
Units (the “Offering”) are being made pursuant to (a) an effective Registration
Statement on Form S-3 (Registration No. 333-178160) (the “Registration
Statement”) filed by the Partnership with the Securities and Exchange Commission
(the “Commission”), including the Prospectus contained therein (the “Base
Prospectus”), (b) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Act”)), that have been or will be filed with the Commission and delivered to
the Investor on or prior to the date hereof (the “Issuer Free Writing
Prospectus”), containing certain supplemental information regarding the LP Units
and the terms of the Offering, and (c) a Prospectus Supplement (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Partnership, the LP Units and
terms of the Offering that have been or will be (i) filed with the Commission,
and (ii) delivered to the Investor (or made available to the Investor by the
filing by the Partnership of an electronic version thereof with the Commission).

4. The Partnership and the Investor agree that the Investor will purchase from
the Partnership and the Partnership will issue and sell to the Investor the LP
Units set forth below for the aggregate purchase price set forth below. The LP
Units shall be purchased pursuant to the Terms and Conditions for Purchase of LP
Units attached hereto as Annex I and incorporated herein by this reference as if
fully set forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The Investor represents that, except as set forth below, (a) it has had no
material relationship (exclusive of any investments by the Investor in the
Partnership’s securities) within the past three years with the Partnership or
persons known to it to be affiliates of the Partnership and (b) it is not a
FINRA member or an Associated Person of a FINRA member (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing. Exceptions:



--------------------------------------------------------------------------------

The representations above are made to the knowledge of the signatory below. (If
no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

6. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Partnership of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Partnership’s
Registration Statement, the documents incorporated by reference therein and any
Issuer Free Writing Prospectus (collectively, the “Filed Documents”), prior to
or in connection with the receipt of this Agreement. The Investor acknowledges
that, prior to the delivery of this Agreement by the Investor to the
Partnership, the Investor will receive certain additional information regarding
the Partnership and the Offering, including pricing information (the “Offering
Information” and, collectively with the Filed Documents, the “Disclosure
Package”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications, including any live, confidential management
presentation.

7. No offer by the Investor to buy LP Units will be accepted and no part of the
Purchase Price will be delivered to the Partnership until the Investor has
received the Offering Information and the Partnership has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Partnership (or any of the Placement Agents on behalf of the Partnership)
sending (orally, in writing or by electronic mail) notice of its acceptance of
such offer. An indication of interest will involve no obligation or commitment
of any kind until the Investor has been delivered the Offering Information and
this Agreement is accepted and countersigned by or on behalf of the Partnership.

[Remainder of Page Left Blank Intentionally. Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

 

Number of LP Units:    Purchase Price Per LP Unit: $    Aggregate Purchase
Price: $   

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

   Dated as of:                     , 2012   

 

   INVESTOR    By:                                          
                                                                              
Print Name:                                          
                                                              Title:
                                         
                                                                          
Address:                                          
                                                                    

 

   E-mail:    Phone:                                          
                                                                    

 

Agreed and Accepted

this          day of                  , 2012:

BUCKEYE PARTNERS, L.P. By:  

Buckeye GP LLC,

its General Partner

By:     Name:     Title:    

 

3



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF LP UNITS

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Partnership has authorized the sale of the LP Units.

2. Agreement to Sell and Purchase the LP Units; Placement Agents.

2.1 At the Closing (as defined in Section 3.1), the Partnership will sell to the
Investor, and the Investor will purchase from the Partnership, upon the terms
and conditions set forth herein, the number of LP Units set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of LP
Units are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.

2.2 The Partnership proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of LP Units to them. The Investor and the Other
Investors, if any, are hereinafter collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Partnership has agreed to pay the Placement
Agents a fee (the “Placement Fee”) in respect of the sale of LP Units to the
Investor.

2.4 Except for the Offering Information, the Partnership confirms that neither
it nor any other person acting on its behalf has provided the Investor or any
Other Investor or its respective agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information. The Partnership understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Partnership.

3. Closings and Delivery of the LP Units and Funds.

3.1 Closing. The completion of the purchase and sale of the LP Units (the
“Closing”) shall occur, in accordance with Rule 15c6-1 of the Securities
Exchange Act of 1934, as amended, and unless otherwise agreed upon by the
Partnership and Barclays Capital Inc. (the “Lead Placement Agent”), at Vinson &
Elkins L.L.P., 666 Fifth Avenue, 25th Floor, New York, New York at 10:00 am
Eastern time on Tuesday, February 14, 2012 (the “Closing Date”). At the Closing,
(a) the Partnership shall cause to be delivered to the Investor the number of LP
Units set forth on the Signature Page registered in the name of the Investor or,
if so indicated on the Investor Questionnaire attached hereto as Exhibit A, in
the name of a nominee designated by the Investor and (b) the aggregate purchase
price for the LP Units being purchased by the Investor will be delivered by or
on behalf of the Investor to the Partnership.

 

I-1



--------------------------------------------------------------------------------

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Partnership’s Obligations. The Partnership’s obligation to
issue and sell the LP Units to the Investor shall be subject to: (i) the
delivery by the Investor, in accordance with the provisions of this Agreement,
of the purchase price for the LP Units being purchased hereunder as set forth on
the Signature Page and (ii) the accuracy of the representations and warranties
made by the Investor in this Agreement and the fulfillment of those undertakings
of the Investor in this Agreement to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the LP Units will be subject to (i) the delivery by the Partnership of
the LP Units in accordance with the provisions of this Agreement, (ii) the
accuracy of the representations and warranties made by the Partnership and the
fulfillment of those undertakings of the Partnership to be fulfilled prior to
the Closing Date, in each case as contained in this Agreement, and (iii) the
condition that the Lead Placement Agent shall not have: (x) terminated the
Placement Agency Agreement, dated February 9, 2012 (the “Placement Agreement”)
pursuant to the terms thereof or (y) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the LP Units that they have agreed to purchase from the
Partnership. The Investor understands and agrees that, in the event that the
Lead Placement Agent determines that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agreement, then the
Lead Placement Agent, may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 13 below.

3.3 Delivery of Funds. In order to effect the settlement of the LP Units
purchased by such Investor with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, on the Closing Date, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the LP Units being purchased by the Investor to the following
account designated by the Partnership:

Bank Name:

ABA #

Account Name:

Account Number:

 

I-2



--------------------------------------------------------------------------------

3.4 Delivery of LP Units. In order to effect the settlement of the LP Units
purchased by such Investor through the DTC’s DWAC delivery system, no later than
9:00 a.m. Eastern Time, February 14, 2012, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the LP Units
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing American Stock Transfer & Trust
Company, LLC, the Partnership’s transfer agent (the “Transfer Agent”), to credit
such account or accounts with the LP Units. Such DWAC instruction shall indicate
the settlement date for the deposit of the LP Units, which date shall be the
Closing Date. At the Closing, the Partnership shall direct the Transfer Agent to
credit the Investor’s account or accounts with the LP Units pursuant to the
information contained in the DWAC.

4. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by any of the Placement
Agents, all covenants, agreements, representations and warranties made by the
Partnership and the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the LP Units being purchased and the
payment therefor.

5. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

 

  (a) if to the Partnership, to:

Buckeye Partners, L.P.

One Greenway Plaza

Suite 600

Houston, Texas 77046

Attention: William H. Schmidt, Jr.

Facsimile No.: 610-904-4006

(b)   if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Partnership in
writing.

6. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Partnership and the Investor.

7. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

8. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

I-3



--------------------------------------------------------------------------------

9. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction. Except as set forth below, no proceeding
may be commenced, prosecuted or continued in any court other than the courts of
the State of New York located in the City and County of New York or the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the parties hereby
consent to the jurisdiction of such courts and personal service with respect
thereto. All parties hereby waive all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. All parties agree that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon each
party and may be enforced in any other courts in the jurisdiction of which a
party is or may be subject, by suit upon such judgment.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. Delivery of an executed counterpart by facsimile or portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart thereof.

11. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Partnership’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Partnership of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Partnership’s sale of LP Units to such Investor.

12. Press Release. The Partnership and the Investor agree that, prior to the
opening of the New York Stock Exchange in New York City on the business day
immediately after the date hereof, the Partnership shall (i) issue a press
release announcing the Offering and disclosing all material information
disclosed to the Investors regarding the Offering and the Partnership and
(ii) file a Current Report on Form 8-K with the Commission disclosing all
required information, including the Placement Agreement as an exhibit thereto.
From and after the issuance of such press release and the filing of such Current
Report on Form 8-K, the Partnership shall have publicly disclosed all material,
non-public information delivered to any of the Investors by the Partnership or
any person acting on its behalf, including, without limitation, any of the
Placement Agents, in connection with the transactions contemplated by this
Agreement, the Placement Agreement and any other documents or agreements
contemplated hereby or thereby. The Partnership shall not identify the name of
any Investor or any affiliate of any investment adviser of such Investor in any
press release or public filing, or otherwise publicly disclose the name of any
Investor or any affiliate of investment adviser of such Investor, without such
Investor’s prior written consent, unless required by law or the rules and
regulations of a national securities exchange.

13. Termination. In the event that the Placement Agreement is terminated by the
Lead Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

I-4



--------------------------------------------------------------------------------

14. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

I-5



--------------------------------------------------------------------------------

EXHIBIT A

BUCKEYE PARTNERS, L.P.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.      The exact name that your LP Units are to be registered in. You may use a
nominee name if appropriate:

        

2.      The relationship between the Investor and the registered holder listed
in response to item 1 above:

        

3.      The mailing address of the registered holder listed in response to item
1 above:

        

4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

        

5.      Name of DTC Participant (broker-dealer at which the account or accounts
to be credited with the LP Units are maintained):

        

6.      DTC Participant Number:

        

7.      Name of Account at DTC Participant being credited with the LP Units:

        

8.      Account Number at DTC Participant being credited with the LP Units:

        

9.      EIN Number:

        

 

A-1